1
                                UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                   )
                                                 )       Case No.: 2:17-cr-00160-JAD-VCF
5           Plaintiff,                           )
                                                 )
6           vs.                                  )
                                                 )       ORDER
7                                                )
     CARL WHITLEY,                               )            ECF No. 379
8                                                )
                           Defendant.            )
9
     ____________________________________)
10
            Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for April 2,
11
     2019 at the hour of 9:00 a.m., by vacated and continued to ___________________,  2019,
                                                                June 3, 2019, at the hour of at the
12
     hour
     11:00ofa.m.
            ______a.m./p.m.
13
            DATED this ______
                        28th day of March, 2019.
14

15
                                                         __________________________________
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
